Citation Nr: 0904268	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-17 345	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for idiopathic scoliosis of the lumbar spine with 
degenerative disc disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculitis, lower left extremity.

3.  Entitlement to service connection for left knee 
arthritis.

4.  Entitlement to an effective date prior to June 2, 1999 
for the grant of service connection for idiopathic scoliosis 
of the lumbar spine with degenerative disc disease.

5. Entitlement to an effective date prior to September 2, 
2004 for the grant of service connection for radiculitis, 
lower left extremity.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1954 
to November 1956.

These matters come before the Board of Veteran s' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veteran s Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
service connection for left knee arthritis, secondary to 
idiopathic scoliosis of the lumbar spine with degenerative 
disc disease.  The Veteran filed a timely notice of 
disagreement. 

In a September 2002 rating decision, the RO granted service 
connection for idiopathic scoliosis of the lumbar spine with 
degenerative disc disease and assigned an initial 40 percent 
rating, effective June 2, 1999.  In an October 2005 rating 
decision, the RO granted service connection for left leg 
radiculitis, secondary to the service-connected idiopathic 
scoliosis of the lumbar spine with degenerative disc disease, 
and assigned an initial 10 percent rating, effective 
September 2, 2004.  The Veteran filed timely notices of 
disagreement with the evaluations assigned.  

The record reflects that the Veteran was previously 
represented by Disabled American Veteran s (DAV), as shown in 
a May 2000 VA Form 21-22.  In a letter received in December 
2008, the Veteran requested revocation of the power of 
attorney (POA) in favor of DAV.  As no current POA is 
associated with the claims file, the appellant is now 
unrepresented.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an effective date prior to June 
2, 1999, for the grant of service connection for idiopathic 
scoliosis of the lumbar spine, with degenerative disc 
disease; and an effective date prior to September 2, 2004 for 
the grant of service connection for radiculitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Idiopathic scoliosis of the lumbar spine with 
degenerative disc disease is manifested by severe limitation 
of motion; but without pronounced intervertebral disc 
syndrome or incapacitating episodes which lasted a total 
duration of at least six weeks during the past 12 months 
prior to April 9, 2004.

2.  The neurologic impairment from idiopathic scoliosis of 
the lumbar spine with degenerative disc disease has been 
manifested by moderately severe incomplete paralysis of the 
sciatic nerves of each leg since April 9, 2004; neurologic 
impairment was not demonstrated prior to that date.

3.  A left knee disability was incurred as a result of active 
duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for idiopathic scoliosis of the lumbar spine with 
degenerative disc disease have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 26, 2003) and 
Diagnostic Codes 5235-5243 (2008). 

2.  The criteria for an initial evaluation of 40 percent for 
radiculitis, lower left extremity have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.124a, Diagnostic Code 8520 (2008). 

3.  The criteria for an initial evaluation of 40 percent for 
radiculitis of the right lower extremity as a neurologic 
manifestation of idiopathic scoliosis of the lumbar spine 
with degenerative disc disease have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic 
Code 8520.

4.  The Veteran is entitled to service connection for left 
knee arthritis.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran s Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These issues all arise from disagreement with the initial 
ratings following the grant of service connection.  The 
court's have held that were the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  There has been no allegation of 
prejudice by the Veteran or his representative.

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service medical 
records and VA and private medical treatment records.  The 
Veteran was also afforded VA examinations.  

Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

A.  Entitlement to an initial evaluation in excess of 40 
percent for idiopathic scoliosis of the lumbar spine with 
degenerative disc disease

Factual Background

The Veteran underwent a VA examination in September 2000, 
where he reported that low back pain and severe leg pain 
developed during military service from his paratrooper 
training.  The paratrooper training included performing 
multiple jumps with hard landings.  He reported weakness, 
incoordination, and fatigue in both lower extremities.  He 
wore a back brace and could not walk more than one block due 
to the severe back pain, which had become progressively 
worse.  Upon physical examination, the flexion was possible 
to 30 degrees; extension was possible to 10 degrees; lateral 
bending to 30 degrees and lateral rotation to 10 degrees, 
with pain throughout the entire range of motion.  There was 
positive paraspinal muscular tenderness and negative straight 
leg raise bilaterally.  The Veteran was "neurovascularly" 
intact in both lower extremities, from the L1 to the S1 nerve 
root distribution.  Lumbar lordosis was normal.  The 
diagnostic impression was thoracical lumbar scoliosis, most 
likely idiopathic adolescent scoliosis; and chronic low back 
pain with degenerative disc disease diffusely in the thoracic 
and lumbar spine; and intermittent radiculopathy, bilateral 
legs.

The Veteran's private physician submitted a letter of 
correspondence dated in November 2002, in which she noted the 
Veteran's low back pain prevented him from sitting, standing, 
or walking for more than 20 minutes at a time due to pain.  
The physician also noted that the Veteran complained of 
radiating pain with physical activity and wore a back brace 
for support.

On VA spine examination in April 2004, the Veteran reported 
lumbar pain.  He used a soft brace, similar to a girdle-type 
of brace, which did help.  He also used a cane for his back 
pain and left knee pain.  Standing was reportedly limited to 
15-30 minutes.  Walking was limited to one or two blocks.  
The Veteran denied any past surgery.  Treatment included use 
of a TENS unit and physical therapy.  

Upon physical examination, the Veteran had an antalgic gait.  
He limped on his left side.  The examiner observed left-sided 
scoliosis with compensatory right-sided thoracic scoliosis, 
without focal tenderness over the spinous processes.  Lumbar 
lordosis was slightly flattened.  He could stand on his toes 
and heels, and squat, although he needed to hold on to the 
table for support.  

Range of motion of the lumbar spine was noted to be quite 
limited with forward flexion to 30 degrees, extension to 10 
degrees, bilateral side rotation to 15 degrees, and lateral 
bending possible to 10 degrees, bilaterally.  Range of motion 
was limited due to pain, but not weakness, fatigability, or 
lack of endurance.  X-rays of the spine in January 2004 
showed a right-sided scoliosis, left-sided lumbar scoliosis 
with degenerative changes in the lumbar and thoracic spine.  

A CAT scan in March 2004 showed degenerative changes in the 
entire lumbar spine.  The examiner commented that the 
degenerative arthritis of the lumbar spine seemed to be 
worsening due to the pain and interference with activities of 
daily living.  

On VA joints examination in May 2004, the Veteran reported 
pain with extended sitting or waking, with radiation in the 
left buttock and down through the posterolateral aspect of 
the thigh into the ankle.  He also reported left sciatica 
with extended walking.  On physical examination, the 
following range of motion was demonstrated: flexion to 20 
degrees, extension to 0 degrees; lateral flexion to 5 
degrees; and lateral rotation to 10 degrees, with marked pain 
at the end ranges of movement.  Repetitive motion increased 
the pain and spasm, but there was no additional loss of 
motion.  The diagnosis was advanced degenerative disc disease 
with lumbar spine at multiple levels with facet joint 
arthritis with spinal stenosis with levoscoliosis and left 
radiculopathy.

VA outpatient treatment records dated from January 2004 to 
September 2004 show tenderness in the lumbar spine and pain, 
aggravated by straight leg raising.  The pain was noted to 
radiate from the left buttock into the lower extremity and 
foot.  Clinical assessments included degenerative disc 
disease lumbar spine with radiculopathy.  The Veteran denied 
bowel incontinence but reported three instances of urinary 
incontinence over the past year.  September 2004 clinical 
notes show flexion was possible to 60 degrees and lateral 
bending was possible to 20 degrees.  There was difficulty 
with heel and toe walk.  

The Veteran underwent another VA examination in July 2005.  
His symptoms included constant pain localized in the lower 
back described as aching, oppressive, and sharp.  The 
severity was 9 on a scale of 1 to 10.  As a result of the 
back condition, the Veteran reported that he required compete 
bed rest at times.  He reported that he had been prescribed 
bed rest by a physician several times per year, each time for 
several days.  Over the past year, he reported that he had 
required bed rest frequently, every day, to relieve his pain.  
He denied any surgical treatment of injection to the back.  
He used a cane for ambulation.

Upon physical examination of the thoracolumbar spine, there 
was painful motion and tenderness to palpation of the lumbar 
midline and paraspinal region, without spasm.  Straight leg 
raise was negative bilaterally.  Active flexion was limited 
at 30 degrees, 90 degrees with pain at 10 degrees.  Active 
extension was limited at 10 degrees, 30 degrees with pain at 
10; active right and left rotation was limited at 15 degrees, 
30 degrees with pain at 15 degrees.  

The range of motion of the thoracolumbar spine was limited by 
pain, fatigue, weakness, lack of endurance, and 
incoordination with repetitive use, with pain having the 
major functional intact.  There was no clinical evidence of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  There was no bowel or bladder dysfunction.  

The overall diagnoses were idiopathic scoliosis of the 
lumbosacral spine with degenerative disc disease; and left 
leg radiculitis, secondary to lumbar spine conduction, 
electromyography/nerve conduction study (EMG/NCV) pending.  
In an August 2005 addendum, the examiner noted that there was 
no additional limitation of the thoracolumbar joint in 
measurable degrees with repetitive use.  

Another VA examination was conducted in January 2008 to 
assess the current severity of the service-connected back 
disorder.  The Veteran reported continued back pain that was 
constant in nature, with aching, burning, and stabbing 
symptoms.  He stated that the pain never radiated into the 
right leg, only the left.  He denied any flare-ups.  He 
denied any fecal incontinence but did note urinary frequency 
with urge incontinence.  

Upon physical examination, the Veteran had a slow and 
shuffling gait but was not in acute distress.  The lumbar 
range of motion included forward flexion to 30 degrees 
extension to 0 degrees; rotation to 10 degrees bilaterally; 
and lateral bending to 20 degrees bilaterally.  He had pain 
at the extreme of all ranges of motion.  The range of motion 
was limited by pain and weakness, but not incoordination, 
fatigability, lack of endurance on repetitive use or by 
flare-ups.  

Palpation demonstrated no tenderness at the lumbar spine.  
With forward flexion, no rotation deformity was noted in the 
thoracic cage.  X-rays demonstrated severe degenerative 
changes present at the L5-S1 and throughout the entire lumbar 
spine from L5 to S1.  Severe leviscoliosis was present with 
approximately 36 degrees of angulation at L5-S1, with apex 
toward the right and then approximately 45 degrees apex to 
the left angulation centered at L1.  There was loss of normal 
lumbar lordosis and curvature in the lumbar spine with 
degenerative arthritis likely aggravated by the years of 
service as a paratrooper.

Legal Criteria 

During the course of this appeal the regulations for 
evaluation of certain disabilities of the spine were revised, 
effective on September 23, 2002.  67 Fed.  Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003.  Either the old or 
new rating criteria may apply, whichever are most favorable 
to the Veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPRECs 3-00, 7-
03. 

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that a 40 percent maximum rating was warranted for severe 
limitation of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under the criteria in effect prior to September 23, 2002, 
severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief, warranted a 40 percent evaluation.  
A 60 percent rating was warranted for symptoms of 
intervertebral disc syndrome if pronounced and resulting in 
little intermittent relief; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  38 C.F.R. § 4.71, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent rating was warranted.  With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent maximum 
rating was warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The revised rating criteria, effective September 26, 2003, 
provide for rating the Veteran 's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows: (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

A 40 percent rating is assigned if there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent scheduler 
evaluation is assigned if there is unfavorable ankylosis of 
the entire spine.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  General Rating Formula for Diseases and Injuries 
of the Spine, 38 C.F.R. § 4.71a.

The September 26, 2003 changes left the criteria for rating 
intervertebral disc disease intact, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, pain, or 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).

Analysis 

The RO granted service connection for idiopathic scoliosis of 
the lumbar spine, with degenerative disc disease and assigned 
an initial 40 percent disability rating, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292, for limitation of the 
lumbar spine, effective from June 2, 1999.

Although, 40 percent is the maximum evaluation under 
Diagnostic Code 5292, Higher ratings are potentially 
available under Diagnostic Code 5293 (effective prior to and 
after September 23, 2002).  Prior to April 2004, there was no 
medical evidence of pronounced intervertebral disc syndrome 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc?  (See Diagnostic Code 5293 
effective prior to September 23, 2002).  

On VA examinations in August 1996 and September 2000 the 
Veteran reportedly had no neurologic impairment and was 
neurovascularly intact.  Although Dr. Park noted in a 
November 2002 letter that the Veteran had subjective 
complaints of radiating pain, treatment records do not show 
significant neurologic impairment or even regular treatment 
for intervertebral disc disease.  

The first evidence of pronounced intervertebral disc disease 
was on VA outpatient treatment on April 9, 2004.  At that 
time the Veteran reportedly had positive straight leg raising 
and only trace reflexes at the knees and ankles.  While a VA 
examination later in April 2004 reportedly showed normal deep 
tendon reflexes and muscle strength that was 5/5.  The 
examination appears to be anomalous inasmuch as an 
examination in May 2004 showed absent ankle reflexes and 
positive straight leg raising at 40 degrees, and an EMG in 
August 2005 was interpreted as showing multi-root radicular 
dysfunction with a minimal amount in the lower extremities.  
The August 2008 examination confirmed the absence of reflexes 
in the S1 (sciatic) nerve distributions with slightly 
diminished strength of 4-5/5.

These findings could support a conclusion that there has been 
pronounced intervertebral disc disease since April 9, 2004.  
A higher rating, however, would result if the back disability 
were rated under the new criteria on the basis of its 
orthopedic and neurologic manifestations.

Under the new criteria the Veteran has limitation of motion 
that equates to a 40 percent rating.  To warrant higher 
disability ratings under the revised criteria the evidence 
must show either unfavorable ankylosis of the entire 
thoracolumbar spine (for a 50 percent rating); or 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months (for a 60 percent rating).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2003).  Here, the evidence shows 
the Veteran's low back is not ankylosed.  The various VA 
examination reports show the Veteran could achieve forward 
flexion, extension, and both lateral bending and side 
rotation.  His spine is not ankylosed.  Furthermore, because 
the 40 percent evaluation is the maximum for limitation of 
motion without ankylosis further DeLuca consideration is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

The rating schedule provides guidance for rating neurologic 
disability.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2008).

The Veteran has objective evidence of neuropathy inasmuch as 
he has absent reflexes.  His pain has appeared at times to be 
excruciating and seems to be constant.  The EMG and the 
January 2008 examination indicate that the Veteran's 
disability involves the sciatic nerve.  

The criteria for evaluating disability of the sciatic nerve 
are found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under 
that code, complete paralysis manifested by a foot that 
dangles and drops, no active movement is possible of muscles 
below the knee (flexion of the knee weakened or very rarely 
loss) warrants an 80 percent rating.  Severe incomplete 
paralysis with muscular atrophy warrants a 60 percent rating.  
Moderately severe incomplete paralysis warrants a 40 percent 
rating, while moderate incomplete paralysis warrants a 20 
percent rating.  A 10 percent rating is provided for mild 
incomplete paralysis. 

The Veteran retains the ability to move his knees and foot 
and foot drop has not been identified.  He does not have 
atrophy.  Hence a rating for complete or severe incomplete 
paralysis is not warranted.  Given the absent ankle reflexes 
and pain, his neurologic disability can be evaluated on the 
basis of moderately severe incomplete paralysis.  As such, a 
40 percent rating is warranted for the neurologic impairment 
in each lower extremity.

Radiculitis of the left lower extremity has been evaluated 
under Diagnostic Code 8521 as a disability of the popliteal 
nerve.  Because the disability appears to involve the sciatic 
nerve and the code for evaluating sciatic nerve disability 
provides for higher ratings that are available under 
Diagnostic Code 8521, it is more appropriate to rate the 
disability under Diagnostic Code 8520.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (en banc) (The Board can choose to 
rate a disability under a diagnostic code different from that 
chosen by the RO, provided the selection is explained and is 
not arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law).

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

As discussed above the Veteran's back disability is 
manifested by limitation of motion, pain, and neurologic 
symptoms that are contemplated in the rating criteria.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.

Service Connection

Factual Background

Service treatment records are fire-related and unavailable, 
except for a September 1956 discharge examination.  The 
discharge examination does not reveal any left knee 
disability.  The DD 214 reflects that the Veteran was issued 
a parachute badge.  

Post-service private treatment records, dated from June 1977 
to January 1978, show the Veteran was treated for left knee 
pain with diagnoses of chronic ligament laxity and 
degenerative joint disease.  His reported history of a left 
knee injury prior to service was noted in some of these 
records.  In August 2003 correspondence, a private physician 
(Dr. P.) indicated that the Veteran has severe degenerative 
joint disease in the bilateral knees.  

Dr. P. opined that while the Veteran had suffered a left knee 
injury prior to his paratrooper training, his military 
service either aggravated or contributed to the current 
severity of degenerative joint disease in his knee.  In 
September 2008 correspondence, Dr. T. also indicated that the 
Veteran has severe arthritis in the left knee, although he 
did not provide an opinion on aggravation or etiology.  

At his September 2008 hearing before the undersigned, the 
Veteran testified that he suffered a twisting injury to his 
left knee playing college football.  He stated that he had 
experienced some knee pain during active duty, but the 
chronic and more severe knee pain began to manifest in the 
1960's.  It was his contention that the training and 
paratrooper activities, in which he participated during 
active duty had aggravated the old knee injury.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran  had a chronic condition in 
service or during the applicable presumptive period, which is 
related to a current disability.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
Veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  Id.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).



Analysis

The Veteran has reported a pre-service history of a left knee 
twisting injury, which he essentially alleges had healed 
prior to service.  There is no documentation in the service 
record of a left knee disability noted upon entrance into 
military service.  The record does not otherwise contain 
medical evidence showing the condition of the left knee prior 
to service.  Therefore, the Veteran is presumed to have been 
in sound condition upon entering military service.  
38 U.S.C.A. § 1111.  Thus, the record only need show evidence 
of a current disability and evidence that such disability was 
incurred due to active duty service.

The Veteran is currently diagnosed as having severe left knee 
degenerative joint disease and the record reflects that he 
has had chronic left knee problems for many years.  

As noted, the DD 214 reflects that the Veteran was issued a 
parachute badge.  Therefore, his report of knee trauma in 
service is consistent with the circumstances of his service 
(i.e. paratrooper training) and is deemed credible.  Hence, 
the element of an in-service injury is satisfied.  Thus, two 
of the three elements necessary for service connection, a 
current disability and in service injury, are met.  The 
remaining question is whether there is a link, or nexus, 
between the reported in-service knee trauma and the current 
knee condition.

There is competent medical evidence which establishes such 
nexus.  In this respect, Dr. P.'s August 2003 opinion stated 
that the Veteran's military service either aggravated or 
contributed to the current severity of his left knee 
degenerative joint disease.  Dr. P. also provided a rationale 
for this opinion which is not inherently incredible and is 
generally supported by a factual predicate in the record.  
Thus, her opinion is persuasive.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

While the Board notes that there is a long period of time 
between discharge from service and the initial complaint 
and/or documentation of a left knee problem, the Court has 
held that VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There is no opinion of 
record contrary to the favorable medical opinion.  The 
evidence is at least in equipoise.  In such a case, 
reasonable doubt is resolved in favor of the Veteran, and 
service connection for left knee arthritis is granted. 38 
U.S.C.A. § 5107(b).

ORDER

An initial evaluation in excess of 40 percent for idiopathic 
scoliosis of the lumbar spine, with degenerative disc disease 
is denied.

An initial evaluation of 40 percent for radiculitis, lower 
left extremity is granted.

An initial evaluation of 40 percent for radiculopathy of the 
right lower extremity as a neurologic manifestation of 
idiopathic scoliosis of the lumbar spine, with degenerative 
disc disease is granted.

Service connection for left knee arthritis is granted.


REMAND

Effective Date Claims

Entitlement to an effective date prior to June 2, 1999 for 
the grant of service connection for idiopathic scoliosis of 
the lumbar spine with degenerative disc disease; and 
entitlement to an effective date prior to September 2, 2004 
for the grant of service connection for radiculitis, lower 
left extremity

The Veteran's initial claim for service connection for a low 
back disability was received in December 1992.  This claim 
was denied by the RO in a December 1993 rating decision.  The 
Veteran was notified of that decision and of his right to 
appeal by a letter dated in December 16, 1993.  He filed a 
timely notice of disagreement (NOD) and substantive appeal to 
that rating decision.  That case was remanded by the Board in 
April 1996, and later denied in a June 24, 1999 Board 
decision.  Service connection for idiopathic scoliosis of the 
lumbar spine with degenerative disc disease was later granted 
in a September 2002 rating decision.  The effective date 
assigned was June 2, 1999.  

In an October 2005 rating decision, the RO granted service 
connection for left leg radiculitis, secondary to idiopathic 
scoliosis of the lumbar spine with degenerative disc disease.  
The effective date assigned was September 2, 2004.  

At his September 2008 hearing before the undersigned, the 
Veteran argued there was clear and unmistakable error (CUE) 
in the December 1993 rating decision that denied service 
connection for a back disorder, as he should have been 
granted service connection for both scoliosis and radiculitis 
at that time.

The Veteran's challenge to the December 1993 rating decision 
is inextricably intertwined with his claims of entitlement to 
earlier effective dates for service connection for idiopathic 
scoliosis of the lumbar spine with degenerative disc disease; 
and service connection for radiculitis, secondary to 
idiopathic scoliosis of the lumbar spine with degenerative 
disc disease because finality presumes the absence of clear 
and unmistakable error (CUE).  If a prior adjudication 
contains clear and unmistakable error, it did not become 
final.  See 38 C.F.R. § 3.105(a) (2008); see also Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board cannot consider the CUE question in the first 
instance, and is required to remand the issue to the AOJ for 
adjudication in the first instance.  Thus, the Board must 
defer consideration of the Veteran's earlier effective date 
claims until the RO adjudicates, in the first instance, the 
clear and unmistakable error claims.  See Huston v. Principi, 
18 Vet. App. 395, 402-03 (2004).  

In remanding this case in light of the Veteran 's assertion 
that the December 1993 rating decision contained CUE, the 
Veteran  is on notice that the unappealed December 1993 
rating decision may have been subsumed by the June 1999 Board 
decision that found the December 1993 rating decision final.  
See Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); 
Manning v. Principi, 16 Vet. App. 534, 540-41 (2002) 
(regarding delayed subsuming).  The Board further notes that, 
although he is free to do so, to date the Veteran has not 
alleged that the June 1999 Board decision contained CUE.

In light of the foregoing, the Board must defer consideration 
of the Veteran's earlier effective date claims until the RO 
adjudicates, in the first instance, his CUE claims.  See 
Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ must adjudicate the issue 
of clear and unmistakable error in the 
RO's December 1993 rating decision, 
which denied service connection for 
idiopathic scoliosis of the lumbar 
spine with degenerative disc disease, 
and by omission did not include 
consideration of associated 
radiculitis.  

Thereafter, the AOJ must reconsider the 
Veteran's claims of entitlement to an 
effective date prior to June 2, 1999 
for the grant of service connection for 
idiopathic scoliosis of the lumbar 
spine with degenerative disc disease; 
and an effective date prior to 
September 2, 2004 for the grant of 
service connection for radiculitis.

2.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran s' Appeals or by the United States Court of Appeals 
for Veteran s Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veteran s Law Judge, Board of Veteran s' Appeals


 Department of Veteran s Affairs


